Citation Nr: 0116374	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  00-08 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the 
gastrointestinal tract as a result of medical treatment by 
the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1953.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in February 2000 by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).



FINDING OF FACT

The veteran does not have a current disability resulting from 
medication prescribed by a VA medical facility.  


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability of the gastrointestinal tract as a 
result of VA medical treatment is not warranted.  38 U.S.C.A. 
§§ 1151, 5107 (West 1991 & Supp. 2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  In the 
instant case, the Board finds that the RO complied with the 
requirements of the statute. All relevant evidence identified 
by the veteran, including records of a private hospital, was 
considered by the RO.  In addition, the veteran was notified 
of the requirements to establish entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151.  The Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's claim 
and the Board will proceed to consider the claim on the 
merits.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, and the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  The requirement to show that the proximate cause 
of the additional disability was fault on VA's part or an 
event which was not reasonably foreseeable was added by 
amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
and applies to claims for compensation under 38 U.S.C.A. 
§ 1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998). As the veteran 
filed his claim after October 1, 1997, the amendments to the 
law apply to his case.

The veteran argues that he had upper gastrointestinal 
bleeding for which he had to enter a private hospital in 
February 1998 and that the bleeding was caused by medication 
prescribed at a VA medical facility for his back condition.  
He cites the private hospital report in support of his claim.  

In the veteran's case, the record discloses that he was 
admitted to a private hospital in February 1998 for 
evaluation of upper gastrointestinal bleeding.  At admission, 
he stated that he had been taking large amounts of pain 
medication, including Naprosyn, for treatment of a non-
service connected back disorder.  An 
esophagogastroduodenoscopy showed severe gastritis and no 
other abnormalities.  The duodenum was normal.  The only 
postoperative diagnosis was severe gastritis.  A few days 
later a physician at the hospital noted that the veteran's 
gastrointestinal bleeding was secondary to acute gastritis 
due to peptic ulcer disease secondary to non-steroidal anti-
inflammatory drugs and Heliobacter pylori.  Heliobacter 
pylori is a species of bacteria which causes gastritis and 
pyloric ulcers in humans.  Dorland's Illustrated Medical 
Dictionary 739 (24th ed., 1994).  The Board notes that there 
were no diagnostic studies which found that prescription 
medication was implicated in the veteran's episode of upper 
gastrointestinal bleeding.

On transfer to a VA Medical Center in March 1998, the 
diagnoses reflected multiple ailments, including upper 
gastrointestinal bleed (sic) secondary to nonsteroidal anti-
inflammatory drugs and Helicobacter pylori.  However, no 
recurrence of upper gastrointestinal bleeding was reported 
during VA hospitalization and no symptomatology associated 
with gastritis was noted in the hospital report.  He was 
given medication for treatment of the reported bacterial 
infection.  

When bleeding from the rectum recurred in July 1998, it was 
determined from a VA colonoscopy to be lower tract bleeding 
from a partially excised colonic polyp.  Several polyps were 
noted during the procedure.  Rectal bleeding in October 1998 
was determined to be from internal hemorrhoids.  In December 
1998, at a VA GI clinic, the veteran was seen for follow-up 
of hemorrhoids, colonic polyps, and gastroesophageal reflux.  
He was doing fine at that time.  No recurrence of any upper 
gastrointestinal symptomatology was reported.  He was 
discharged from the GI clinic.  When he was evaluated by a VA 
physician in March 1999, the veteran had multiple medical 
problems, including obesity, genitourinary bleeding, and 
chronic ischemic heart disease, but none of his medical 
problems involved the upper gastrointestinal tract.  The 
Board notes that the veteran was seen repeatedly at the VA 
Medical Center through December 1999, but there were no 
findings of any recurrence of upper gastrointestinal bleeding 
or symptomatology.  There was no mention that he had 
gastritis or any other chronic ailment associated with his 
having been prescribed medication earlier.  

The Board, therefore, concludes that the veteran, while he 
has many health problems, does not have a current disability 
of the upper gastrointestinal system for which compensation 
under 38 U.S.C.A. § 1151 might be granted.  The veteran has 
presented no medical evidence tending to show that the 
prescription of medication for back pain by VA physicians 
caused a chronic disability, with particular reference to 
gastritis or upper gastrointestinal bleeding.  Even assuming 
without deciding, that the medication caused or contributed 
to the upper gastrointestinal bleeding or gastric 
manifestations in early 1998, the Board can cite no evidence 
that a chronic disability resulted therefrom.  Accordingly, 
the Board does not reach the question whether VA treatment 
involved negligence, carelessness, lack of proper skill, 
error in judgment, or other fault.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2000). 


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the 
gastrointestinal tract as a result of medical treatment by 
the Department of Veterans Affairs is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

